DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 09/19/2022. The objections to Drawings and Specification have been withdrawn. Furthermore, the previous 35 USC 112 rejections have also been withdrawn. Claims 1-17 remain pending for consideration.
This Office Action contains a New Grounds of Rejection. Since these new grounds of rejection did not result from an amendment to the claims, this Office Action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US20190360740A1, herein after referred to as Han) in view of Konig (US20090038334A1) and in further view of Ho et al. (KR20140123814A, herein after referred to as Ho).
Regarding claim 1, Han teaches a fan assembly (flow supply device 300 Fig. 8) comprising: an air duct (first grill cover 320 Fig. 10); an evaporator coil cover (second grill cover 330 Fig. 11); a radial fan (blower fan 350 Fig. 8 and paragraph [0089]) mounted onto the evaporator coil cover and disposed between the air duct and the evaporator coil cover (paragraph [0090]); wherein the air duct includes a ring portion (fan suction port 322 Fig. 9); wherein the evaporator coil cover comprises three darts (support couplers 332a Fig. 11) positioned uniformly around the radial fan.
Han teaches the invention as described above but fails to explicitly teach the ring portion interlocks with the evaporator coil cover around the radial fan.
However, Konig teaches the ring portion (see below annotated Fig. of Konig) interlocks with the evaporator coil cover (recess 6 Fig. 2) around the radial fan (fan 9 Fig. 2) to provide an airtight cover (paragraph [0027]).

    PNG
    media_image1.png
    664
    359
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Han to include “the ring portion interlocks with the evaporator coil cover around the radial fan” in view of the teachings of Konig to provide an airtight cover.
The combined teachings teach the invention as described above but fails to explicitly teach three grommets, each grommet having a central opening configured to fit over the three darts, respectively, each grommet having a circumferential ridge configured to interlock the radial fan.
However, Ho teaches three grommets (elastic bushing 400 Fig. 1), each grommet having a central opening (second hole 405 Fig. 5) configured to fit over the three darts (third protrusion 133 Figs. 1 and 5), respectively, each grommet having a circumferential ridge (formed between the first catching jaw 410 and the second catching jaw 420 Fig. 5) configured to interlock the radial fan (paragraph [0122]) to prevent the fan from shaking when rotating (see paragraph [0011] of Ho).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include three grommets, each grommet having a central opening configured to fit over the three darts, respectively, each grommet having a circumferential ridge configured to interlock the radial fan in view of the teachings of Ho to prevent the fan from shaking when rotating.
Regarding claim 2, the combined teachings teach wherein each dart is positioned at an angle (see below annotated Fig. of Han) with respect to a normal (see below annotated Fig. of Han) to an outer circumference (see below annotated Fig. of Han) of the radial fan.

    PNG
    media_image2.png
    478
    944
    media_image2.png
    Greyscale

	The combined teachings teach the invention as described above but fail to explicitly teach the angle of from 5 to 30 degrees.
The combined teachings do however disclose/teach a radial fan, an evaporator coil cover, and three darts positioned around the radial fan. Therefore, an angle ranging from 5 to 30 degrees is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is --the range between 5 to 30 degrees--. Therefore, since the general conditions of the claim, i.e. a radial fan, an evaporator coil cover, and three darts positioned around the radial fan, were disclosed in the prior art by the combined teachings, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the combined teachings by employing an angle between 5 to 30 degrees.
In the further alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the angle of the combined teachings, and thus the claimed range of 5 to 30 degrees cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where the combined teachings teach the general conditions of the claim in the prior art, including a radial fan, an evaporator coil cover, and three darts positioned around the radial fan. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Regarding claim 3, the combined teachings teach wherein each dart is positioned at an angle (see below annotated Fig. of Han) with respect to a normal (see below annotated Fig. of Han) to an outer circumference (see below annotated Fig. of Han) of the radial fan.

    PNG
    media_image3.png
    390
    676
    media_image3.png
    Greyscale

The combined teachings teach the invention as described above but fail to explicitly teach the angle of from 15 to 25 degrees.
The combined teachings do however disclose/teach a radial fan, an evaporator coil cover, and three darts positioned around the radial fan. Therefore, an angle ranging from 15 to 25 degrees is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is --the range between 15 to 25 degrees--. Therefore, since the general conditions of the claim, i.e. a radial fan, an evaporator coil cover, and three darts positioned around the radial fan, were disclosed in the prior art by the combined teachings, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the combined teachings by employing an angle between 15 to 25 degrees.
In the further alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the angle of the combined teachings, and thus the claimed range of 15 to 25 degrees cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where the combined teachings teach the general conditions of the claim in the prior art, including a radial fan, an evaporator coil cover, and three darts positioned around the radial fan. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Regarding claim 4, the combined teachings teach wherein the grommets are made of an elastomer material (paragraph [0113] of Ho).
Regarding claim 5, the combined teachings teach wherein the grommets are made of rubber (paragraph [0113] of Ho).
Regarding claim 11, the combined teachings teach wherein the ring portion of the air duct comprises an opening (see below annotated Fig. of Han).

    PNG
    media_image4.png
    372
    846
    media_image4.png
    Greyscale

Regarding claim 12, the combined teachings teach the invention as described above but fail to explicitly teach wherein the opening of the air duct has a diameter of between 50 and 100 mm.
The combined teachings do however disclose/teach an air duct with an opening. Therefore, a diameter ranging between 50 and 100 mm is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is --the range between 50 and 100 mm--. Therefore, since the general conditions of the claim, i.e. an air duct with an opening, were disclosed in the prior art by the combined teachings, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the combined teachings by employing a diameter between 50 and 100 mm.
In the further alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the diameter of the combined teachings, and thus the claimed range of 50 to 100 mm cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where the combined teachings teach the general conditions of the claim in the prior art, including an air duct with an opening. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Regarding claim 13, the combined teachings teach the invention as described above but fail to explicitly teach wherein a depth of the ring portion of the air duct is between 1 and 12 mm.
The combined teachings do however disclose/teach an air duct with a ring. Therefore, a depth of the ring ranging between 1 and 12 mm is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is --the range between 1 and 12 mm--. Therefore, since the general conditions of the claim, i.e. an air duct with a ring, were disclosed in the prior art by the combined teachings, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the combined teachings by employing a depth of the ring ranging between 1 and 12 mm.
In the further alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the ring depth of the combined teachings, and thus the claimed range of 1 to 12 mm cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where the combined teachings teach the general conditions of the claim in the prior art, including an air duct with a ring. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Regarding claim 17, the combined teachings teach a refrigerator (refrigerator 10 Fig. 1 of Han) comprising the fan assembly of claim 1.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Konig, in view of Ho, and in further view of Martin et al. (DE102016220191A1, herein after referred to as Martin).
Regarding claim 6, the combined teachings teach the invention as described above but fail to explicitly teach wherein the darts comprise a horizontal rail from which a vertical rail extends upward, a cap covering a top surface of the vertical rail and extending inwardly toward the radial fan past the vertical rail, such that the cap assists in holding the grommet in place, and a support boss extending upwardly from the horizontal rail along a back portion of the vertical rail.
However, Martin teaches wherein the darts (latching hook 42 Fig. 4) comprise a horizontal rail (see below annotated Fig. of Han) from which a vertical rail (see below annotated Fig. of Han) extends upward, a cap (see below annotated Fig. of Han) covering a top surface (see below annotated Fig. of Han) of the vertical rail and extending inwardly toward the radial fan past the vertical rail (see below annotated Fig. of Han), such that the cap assists in holding the grommet in place, and a support boss (see below annotated Fig. of Han) extending upwardly from the horizontal rail along a back portion (see below annotated Fig. of Han) of the vertical rail to securely attach the fan to the evaporator coil cover.

    PNG
    media_image5.png
    396
    826
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include darts comprising a horizontal rail from which a vertical rail extends upward, a cap covering a top surface of the vertical rail and extending inwardly toward the radial fan past the vertical rail, such that the cap assists in holding the grommet in place, and a support boss extending upwardly from the horizontal rail along a back portion of the vertical rail in view of the teachings of Martin to securely attach the fan to the evaporator coil cover.
	Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach wherein the vertical rail is integrally formed with the horizontal rail.
	However, Martin teaches wherein the vertical rail is integrally formed with the horizontal rail (Fig. 4) to reduce the number of components.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a vertical rail integrally formed with the horizontal rail in view of the teachings of Martin to reduce the number of components.
The combined teachings teach the invention as described above but fail to explicitly teach the horizontal rail is integrally formed onto the evaporator coil cover.
However, Applicant has not disclosed that having the horizontal rail integrally formed onto the evaporator coil cover does anything more than produce the predictable result of securing the fan to the evaporator coil cover. Since it has been held that several parts into one integral part has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 V. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the horizontal rail of the combined teachings and meet the claimed limitations in order to provide the predictable results of securing the fan to the evaporator coil cover.
Regarding claim 8, the combined teachings teach the invention as described above but fail to explicitly teach wherein the radial fan is mounted to the evaporator coil cover without the use of screws.
However, Martin teaches wherein the radial fan is mounted to the evaporator coil cover without the use of screws (fan is connected using only decoupling elements 20 and snap-in connection 39 paragraph [0040] and Fig. 3) to reduce the number of components.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a radial fan mounted to the evaporator coil cover without the use of screws in view of the teachings of Martin to reduce the number of components.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Konig, in view of Ho, and in further view of Diana et al. (CH713416A2, herein after referred to as Diana).
Regarding claim 9, the combined teachings teach the invention as described above but fail to explicitly teach wherein the air duct is made of expanded polystyrene.
However, Diana teaches wherein the air duct (rear wall element 3 Fig. 4) is made of expanded polystyrene (paragraph [0031]) to provide insulation (see paragraph [0031] of Diana).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include an air duct made of expanded polystyrene in view of the teachings of Diana to provide insulation.
Regarding claim 10, the combined teachings teach the invention as described above but fail to explicitly teach wherein the air duct is made of expanded polypropylene.
However, Diana teaches wherein the air duct (rear wall element 3 Fig. 4) is made of expanded polypropylene (paragraph [0031]) to provide insulation (see paragraph [0031] of Diana).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include an air duct made of expanded polypropylene in view of the teachings of Diana to provide insulation.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Han, in view of Konig, and in further view of Ho.
Regarding claim 14, Martin teaches a method of reducing noise in a refrigeration appliance (paragraph [0007]) comprising the steps of: providing a radial evaporator fan (radial  fan 32 Fig. 3); wherein the evaporator coil cover (evaporator wall 38 Fig. 3) comprises three integrally formed darts (latching hooks 42 Fig. 4) positioned uniformly around the radial evaporator fan (Fig. 3) and wherein the radial evaporator fan is attached to the evaporator coil cover by way of three grommets (first damping element 22 Fig. 2), each grommet having a central opening (bore 26 Fig. 2) configured to fit over the three darts (Fig. 3), respectively, each grommet having a circumferential ridge (circumferential groove 27 Fig. 2) configured to interlock with the radial evaporator fan (paragraph [0042]), wherein each dart is positioned at an angle (see below annotated Fig. of Martin) with respect to a normal (see below annotated Fig. of Martin) to an outer circumference (see below annotated Fig. of Martin) of the radial evaporator fan.

    PNG
    media_image6.png
    607
    876
    media_image6.png
    Greyscale

Martin teaches the invention as described above but fails to explicitly teach housing the radial evaporator fan in a mounting assembly which comprises an air duct and an evaporator coil cover, wherein the air duct includes a ring portion.
However, Han teaches housing the radial evaporator fan (blower fan 350 Fig. 8) in a mounting assembly (flow supply device 300 Fig. 8) which comprises an air duct (first grill cover 320 Fig. 10) and an evaporator coil cover (second grill cover 330 Fig. 11), wherein the air duct includes a ring portion (fan suction port 322 Fig. 9) which interlocks with the evaporator coil cover around the radial evaporator fan (Fig. 7) to accommodate the radial evaporator fan.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Martin to include housing the radial evaporator fan in a mounting assembly which comprises an air duct and an evaporator coil cover, wherein the air duct includes a ring portion which interlocks with the evaporator coil cover around the radial evaporator fan in view of the teachings of Han to accommodate the radial evaporator fan.
The combined teachings teach the invention as described above but fail to explicitly teach the ring portion interlocks with the evaporator coil cover around the radial evaporator fan.
However, Konig teaches the ring portion (see below annotated Fig. of Konig) interlocks with the evaporator coil cover (recess 6 Fig. 2) around the radial fan (fan 9 Fig. 2) to provide an airtight cover (paragraph [0027]).

    PNG
    media_image1.png
    664
    359
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include “the ring portion interlocks with the evaporator coil cover around the radial fan” in view of the teachings of Konig to provide an airtight cover.
The combined teachings teach the invention as described above but fail to explicitly teach three rubber grommets.
However, Ho teaches three rubber grommets (elastic bushing 400 made of a soft elastic material paragraph [0113] and Fig. 1) to secure and prevent the fan from shaking when rotating.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include three rubber grommets in view of the teachings of Han to secure and prevent the fan from shaking when rotating.
The combined teachings teach the invention as described above but fail to explicitly teach the angle of from 5 to 30 degrees.
The combined teachings do however disclose/teach a radial fan, an evaporator coil cover, and three darts positioned around the radial fan. Therefore, an angle ranging from 5 to 30 degrees is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is --the range between 5 to 30 degrees--. Therefore, since the general conditions of the claim, i.e. a radial fan, an evaporator coil cover, and three darts positioned around the radial fan, were disclosed in the prior art by the combined teachings, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the combined teachings by employing an angle between 5 to 30 degrees.
In the further alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the angle of the combined teachings, and thus the claimed range of 5 to 30 degrees cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where the combined teachings teach the general conditions of the claim in the prior art, including a radial fan, an evaporator coil cover, and three darts positioned around the radial fan. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Han, in view of Konig, in view of Ho, and in further view of Kim et al. (US20190264972A1, herein after referred to as Kim).
Regarding claim 15, the combined teachings teach the invention as described above but fail to explicitly teach further comprising a step of varying a speed of the radial evaporator fan.
However, Kim teaches further comprising a step of varying a speed of the radial evaporator fan (paragraph [0110]) to control the temperature in the refrigerator.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include further comprising a step of varying a speed of the radial evaporator fan in view of the teachings of Kim to control the temperature in the refrigerator.
Regarding claim 16, the combined teachings teach the invention as described above but fail to explicitly teach wherein the radial evaporator fan is cycled on and off.
However, Kim teaches wherein the radial evaporator fan is cycled on and off (paragraph [0118]) to control the temperature in the refrigerator.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include wherein the radial evaporator fan is cycled on and off in view of the teachings of Kim to control the temperature in the refrigerator.

Response to Arguments
Applicant’s arguments, see paragraphs 6 and 7 of page 7, filed 09/19/2022, with respect to the rejection(s) of claim(s) 1 and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763